Case 0:19-cv-62123-BB Document 1 Entered on FLSD Docket 08/23/2019 Page 1 of 11



                             UNITED S TATES DIS TRICT COURT
                             SOUTHERN DIS TRICT OF FLORIDA

                                               CASE NO.

 HOWARD MI CHAEL CAP LAN ,

                   P laint iff,

                   vs.

 HOLLYWOOD CHASSIS CORP., a
 Florida Profit Corporation, d/b/a CHASSIS
 MASTER and PIE IN THE SKY LAND
 HOLDINGS LLC, a Florida Limited
 Liability Company,

           Defendant s.
 _______________________________/

                                              COMPLAINT

 P laint iff HOWARD MICHAE L CAPLAN (hereinaft er “P laint iff”), t hrough t he
 undersigned counsel, hereby files t his compla int and sues HOLLYWOOD CHASSIS
 CORP., d/b/a CHASSIS MASTER ( “CHASSIS”), and PIE IN THE SKY LAND HOLDINGS
 LLC, ( “HOLDINGS”) ( hereina ft er, collect ively referred to as “Defendant s”), for
 declarat or y and injunct ive relief; for discr iminat io n based on disabilit y; and for
 t he result ant at torney's fees, expenses, and cost s ( inc luding, but not limit ed t o,
 court    cost s     and    expert   fees),    pursuant   to   42   U.S.C.   §12181   et .   seq.,
 ("AMERI CANS WITH DIS ABILITIES ACT OF 1990," or "ADA") and alleges:


 JURIS DICTION
 1.      This Court is vest ed wit h or iginal jur isdic t ion over t his act ion pursuant to
 28 U.S.C. §1331 and § 1343 for P laint iff’s claims ar is ing under T it le 42 U.S.C.
 §12181 et . seq., based on Defendant s’ violat ions of T it le III o f t he Amer icans
 wit h Disabilit ies Act of 1990, ( her einaft er referred t o as t he "ADA"). See also
 28 U.S.C. §2201 and §2202.




                                                   1
Case 0:19-cv-62123-BB Document 1 Entered on FLSD Docket 08/23/2019 Page 2 of 11



 VENUE
 2.       The venue o f all event s giving r ise t o this lawsuit is lo cat ed in Broward
 Count y, Flor ida. Pursuant t o 28 U.S.C. §1391(B) and rule 3.1 o f Local Rules o f
 t he Unit ed St at es Dist rict Court for t he Sout her n Dist r ict of Flor ida, t his is t he
 designat ed court for t his suit .


 PARTIES
 3.      P laint iff, HOWARD MI CHAE L CAP LAN , is a resident of t he St at e of
 Flor ida.     At t he t ime o f P laint iff’s visit t o Chassis Master (“Subject Facility”),
 P laint iff   suffer ed   fro m   a   “qualified   disabilit y”   under   the   ADA,    whic h
 subst ant ially limit s P la int iff’s major life act ivit ies, inc luding but not limit ed t o
 walking, and requires t he use o f a mo bilit y aid . T he P la int iff perso nally vis it ed
 Chassis Master, but was denied full and equal access, and full and equal enj o yment
 of t he facilit ies, ser vices, goods, and amenit ies wit hin Chassis Master, which is
 t he subject of t his lawsuit . The Subject Facilit y is an aut o repair and P laint iff
 want ed t o inquir e about t heir ser vices , but was unable t o due to t he
 discr iminat or y barr ier s enumerat ed in Par agraph 15 o f t his Co mplaint .


 4.      In t he alt er nat ive, P laint iff, HOWARD MICHAE L CAPLAN , is an
 advocat e of t he r ight s of similar ly sit uat ed disabled per sons and is a “t est er” for
 t he purpose o f assert ing his civil r ight s and mo nit or ing, ensur ing and
 det er mining whet her places o f public accommo dat ion ar e in co mpliance wit h t he
 ADA.


 5.      Defendant s, CHASSIS and HOLDINGS are aut hor ized t o conduct bus iness
 and are in fact conduct ing business wit hin t he St at e of Flor ida. The Subject
 Facilit y is locat ed at 2400 SW 60th Terrace, Miramar, FL 33023. Upon infor mat io n and
 belief, CHASSIS is t he lessee and/or operator of t he Real Propert y and t herefor e
 held account able o f t he vio lat io ns o f t he ADA in t he Subject Facilit y which is
 t he mat t er of t his suit . Upo n in for mat ion and belief, HOLDINGS is t he owner and
 lessor of t he Real Propert y where t he Subject Facilit y is locat ed and t herefore

                                                2
Case 0:19-cv-62123-BB Document 1 Entered on FLSD Docket 08/23/2019 Page 3 of 11



 held account able for t he vio lat io ns of t he ADA in t he Subject Facilit y which is
 t he mat t er of t his suit .


 CLAIMS: VIOLATIO NS OF TH E AMERICANS WITH DISAB ILITIES ACT
 6.      P laint iff adopt s and re -alleges t he alle gat ions st at ed in par agraphs 1
 t hrough 5 of t his co mpla int , as are furt her expla ined herein.


 7.      On July 26, 1990, Congress enact ed t he Amer ican s w it h Disabilit ies Act
 ("ADA"), 42 U.S.C. §12101 et . seq. Co mmer cial ent erpr ises were provided one
 and a half year s fro m enact ment of t he st at ut e to implement it s requirement s.
 The effect ive dat e of T it le III of t he ADA was Januar y 26, 1992, or Januar y 26 ,
 1993 if Defendant s had t en (10) or fewer emplo yees and gross receipt s o f
 $500,000 or less. See 42 U.S.C. §12181; 28 C.F.R. §36.508(a).


 8.      As st at ed in 42 U.S.C. §12101(a)(1) -(3), (5) and (9), Co ngress found,
 amo ng ot her t hings, t hat :

         i. so me 43,000,000 Amer icans have one or more phys ical or ment a l
           disabilit y, and t his number shall increase as t he populat io n cont inues t o
           grow and age;

         ii. hist or ica lly, societ y has t ended t o isolat e and segregat e individuals
           wit h disabilit ies and, despit e so me improvemen t s, such for ms o f
           discr iminat io n against disabled individuals cont inue t o be a pervasive
           social pro blem, requir ing ser ious at t ent ion;

         iii. discr iminat io n against disabled individuals per sist s in such cr it ica l
           areas as emplo yment , housing, public acco mmoda t io ns, t ransport at io n,
           co mmunicat ion, recreat io n, inst it ut ionalizat ion, healt h services, vot ing
           and access t o public ser vices and public facilit ies;

         iv.      individuals    wit h disabilit ies cont inually suffer               for ms o f
           discr iminat io n,    including:     out right    int ent io nal    exclusio n;    t he
           discr iminat or y     effect s   of     archit ect ural,      t ransport at io n,  and
           co mmunicat ion barr iers; failur e t o make modificat io ns t o exist ing
           facilit ies and pract ices; exclusio nar y qualificat ion st andards and
           cr it er ia; segregat io n, and regulat ion t o le sser ser vices, programs,
           benefit s, or ot her opport unit ies; and,

                                                 3
Case 0:19-cv-62123-BB Document 1 Entered on FLSD Docket 08/23/2019 Page 4 of 11



          v. t he cont inuing exist ence of unfair and unnecessar y discr iminat io n and
            prejudice denies people wit h disabilit ies t he opport unit y t o compet e on
            an equal basis and t o pursue t hose opport un it ies for which t his count r y
            is just ifiably famous, and cost s t he Unit ed St at es billio ns o f do llars in
            unnecessar y expenses result ing fro m dependency and non -product ivit y.

 9.       As st at ed in 42 U.S.C. §12101( b)(1)(2) and (4), Congress explic it ly st at ed
 t hat t he purpose o f t he ADA was t o:

          i. provide a clear and co mprehensive nat ional mandat e for t he eliminat io n
            of discr iminat io n against individuals wit h disabilit ies;

          ii. provide clear, st rong, consist ent , enforceable st andards addressing
            discr iminat io n again st individuals wit h disabilit ies; and,

          iii. invoke t he sweep of congressio nal aut horit y, including t he power to
            enforce t he fourt eent h amendment and t o regulat e co mmerce, in order to
            address t he ma jor areas of discr iminat ion faced on a daily basis by
            peop le wit h disabilit ies.

 10.      Pursuant t o 42 U.S.C. §12181(7), and 28 CFR §36.104, T it le III, no
 individual ma y be discr iminat ed against on t he basis o f disabilit y wit h regards
 to    t he   full   and   equal   enjo yment   of t he   goods,   services,   facilit ies,   or
 acco mmo dat ions o f any place of public acco mmodat ion by any per son who
 owns, leases (or leases to), or operat es a p lace o f public acco mmodat ion. Chassis
 Master is a place of public acco mmodat ion by t he fact it is an est ablishment t hat
 provides goods/ser vices to t he general public, and t her efore, must comply wit h
 t he ADA. The Subject Facilit y is open to t he public, it s operat io ns affect
 co mmerce, and it is a ser vice est ablishment . See 42 U.S.C. Sec. 12181 (7) and
 28 C.F.R. 36.104. Therefore, t he Subject Facilit y is a public acco mmodat io n
 t hat must comply wit h t he ADA.


 11.      The Defendant s have discr iminat ed, and cont inue t o discr iminat e against
 t he P laint iff, and ot hers who are similar ly sit uat ed, by denying access t o, and
 full and equal enjo yment of goods, ser vices, facilit ies, pr ivileges, advan t ages
 and/or acco mmodat io ns at Chassis Master locat ed at 2400 SW 60th Terrace, Miramar, FL
 33023, as prohibit ed by 42 U.S.C. §12182, and 42 U.S.C. §12101 et . seq. ; and by

                                                4
Case 0:19-cv-62123-BB Document 1 Entered on FLSD Docket 08/23/2019 Page 5 of 11



 failing      to    remove      archit ect ural   barr ier s   pursuant     to    42    U.S.C.
 §12182( b)(2)( A)( iv).


 12.      P laint iff has vis it ed t he Subject Facilit y, and has been denied fu ll, safe,
 and equal access t o t he facilit y and t herefore suffered an injur y in fact .


 13.      P laint iff shall suffer a fut ure injur y as P laint iff int ends t o ret urn and
 enjo y t he goods and/or ser vices at t he Subject Facilit y wit hin t he next six
 mo nt hs. The Subject Facilit y is in clo se proximit y t o Plaint iff’s res idence and is
 in an area frequent ly t ravelle d by P la int iff. Furt her more, P laint iff will a lso
 ret urn to monit or compliance wit h t he ADA. However, P laint iff is precluded
 fro m do ing so by t he Defendant s' failur e and refusal t o provide people wit h
 disabilit ies wit h full and equa l access to t heir facilit y. Therefore, P laint if f
 cont inues t o suffer fro m discr iminat io n and injur y due t o t he archit ect ural
 barr iers, which ar e in vio lat io n o f t he ADA.


 14.      Pursuant to t he mandat es o f 42 U.S.C. §12134(a), on July 26, 1991, t he
 Depart ment o f Just ice, Office o f t h e Attorney General, pro mu lgat ed Federa l
 Regulat io ns to imple ment t he requirement s of t he ADA. The ADA Accessibilit y
 guidelines ( hereinaft er referred t o as “ADAAG”), 28 C. F.R. Part 36, ma y cause
 vio lat ors to obt ain civil penalt ies of up to $55,000 for t he f ir st vio lat io n and
 $110,000 for any subsequent vio lat io n.


 15.      The Defendant s are in vio lat ion o f 42 U.S.C. §12181 et . seq., and 28

 C.F.R. 36.302 et . seq., and ar e discr iminat ing against t he P laint iff wit h t he

 fo llo wing specific vio lat ions which P laint iff perso nally encount ered and/or has

 knowledge of:

       a) The customer parking facility in front of the repair shop does not provide a compliant

          accessible parking space. 2010 ADA Standards 502.1


                                                  5
Case 0:19-cv-62123-BB Document 1 Entered on FLSD Docket 08/23/2019 Page 6 of 11



    b) The parking facility does not have the minimum number of compliant accessible parking

       spaces required. 2010 ADA Standards 208.2

    c) The parking facility in front of the store has six (6) marked standard spaces and zero (0)

       non-compliant accessible parking space. One (1) compliant accessible parking space with

       adjacent access aisle is required. 2010 ADA Standards 208.2

    d) The parking facility does not provide compliant directional and informational signage to

       a compliant accessible parking space. 2010 ADA Standards 216.5

    e) There is no compliant access aisle attached to an accessible route serving any existing

       parking space which would allow safe entrance or exit of vehicle for accessible persons

       requiring mobility devices. 2010 ADA Standards 502.3

    f) There is currently no existing accessible route to help persons with disabilities safely

       maneuver through the parking facility as required. 2010 ADA Standards 206.2.2

    g) There is a vertical change in level (stairs) from the parking lot up to the main entrance

       door creating a barrier for persons with a mobility disability from entering the store. 2010

       ADA Standards 303.2

    h) The stairs are missing the left side handrail. Handrails must be provided on both sides of

       stairs and ramps. 2010 ADA Standards 505.2

    i) The existing handrail is missing the required extension. At the bottom of a stair flight,

       handrails must extend at the slope of the stair flight for a horizontal distance at least equal

       to one tread depth beyond the last riser nosing. Extension must return to a wall, guard, or

       the landing surface, or be continuous to the handrail of an adjacent stair flight. 2010 ADA

       Standards 505.10.3

    j) The exterior office door has a non-compliant knob type door handle. Operable parts must



                                                 6
Case 0:19-cv-62123-BB Document 1 Entered on FLSD Docket 08/23/2019 Page 7 of 11



          be operable with one hand and not require tight grasping, pinching, or twisting of the

          wrist. 2010 ADA Standards 309.4

       k) The facility does not provide compliant directional and informational signage to an

          accessible route which would lead to an accessible entrance. Where not all entrances

          comply, compliant entrances must be identified by the International Symbol of

          Accessibility. Directional signs that indicate the location of the nearest compliant

          entrance must be provided at entrances that do not comply. 2010 ADA Standards 216.6

       l) Existing facility does not provide a compliant accessible route to the entrance from any

          site arrival point. 2010 ADA Standards 206.2.1, 401.1

 16.      Upon infor mat ion and belief t here are ot her current vio lat io ns o f t he AD A
 at Chassis Master. Only upo n full inspect ion can all vio lat io ns be ident ified.
 According ly, a co mp let e list of vio lat io ns will requir e an on -sit e inspect ion by
 P laint iff’s r epresent at ives pursuant to Rule 34b of t he Federal Rules of C ivi l
 Procedure.


 17.      Upon infor mat io n and belief, P laint iff alleges t hat removal o f t he
 discr iminat or y barr iers and vio lat io ns is readily achievable and t echnicall y
 feasible. To dat e, t he readily achievable barr ier s and ot her vio lat io ns of t he
 ADA st ill exist and have not been remedied or alt ered in such a way as t o
 effect uat e compliance wit h t he provis io ns of t he ADA.


 18.      Pursuant to t he ADA, 42 U.S.C. §12101 et . seq., and 28 C.F.R. §36.304,
 t he Defendant s were required t o make t he est ablishment a place o f public
 acco mmo dat io n, accessible t o persons wit h disabilit ies by Januar y 28, 1992. As
 of t his dat e t he Defendant s have failed t o co mply wit h t his mandat e.


 19.      The P la int iff has been obligat ed t o ret ain t he under signed counsel for t he
 filing and prosecut io n o f t his act ion. P laint iff is ent it led t o have it s reasonable

                                                  7
Case 0:19-cv-62123-BB Document 1 Entered on FLSD Docket 08/23/2019 Page 8 of 11



 att orney's fees, cost s and expenses paid by t he Defendant s, pursuant to 42
 U.S.C. §12205.


 20.    Pursuant to 42 U.S.C. §12188, t his Court is vest ed wit h t he aut hor it y t o
 grant P laint iff injunct ive relief, including an order to alt er t he subject facilit ie s
 to make t hem readily accessible and useable by individuals wit h disabilit ies t o
 t he ext ent required by t he ADA, and clo sing t he Subject Facilit y unt il t he
 requisit e modificat io ns ar e co mplet ed.


 REQUEST FOR RELIEF
 WHERE FORE, t he P la int iff demands judgment against t he Defendant s and
 request s t he fo llo wing injunct ive and declarat ory relief:


 21. That t his Honorable Court declares t hat t he Subject Facilit y owned, operat ed
 and/o r cont rolled by t he Defendant s is in vio lat io n o f t he ADA;


 22.    That t his Honorable Court ent er an Order requir ing Defendant s t o alt er t he
 Subject Facilit y t o make it accessible to and usable by individuals wit h
 disabilit ies to t he full ext ent requir ed by T it le III of t he ADA;


 23.    That t his Honorable Court ent er an Or der dir ect ing t he Defendant s t o
 evaluat e and neut ralize t heir po licies, pract ices and procedures toward persons
 wit h disabilit ies, for such reaso nable t ime so as t o allo w t he Defendant s t o
 undert ake and co mplet e correct ive procedures t o t he Subject Facilit y;


 24.    That t his Honorable Court award reasonable at torney's fees, all cost s
 ( including, but not limit ed t o court cost s and expert fees) and ot her expenses o f
 suit , to t he P laint iff; and


 25.    That t his Honorable Court awa rd such ot her and furt her r elief as it deems
 necessar y, just and proper.

                                                8
Case 0:19-cv-62123-BB Document 1 Entered on FLSD Docket 08/23/2019 Page 9 of 11



 Dat ed t his August 23, 2019.

 Respect fully submit t ed by:

 Ronald E. Stern
 Ronald E. St ern, Esq.
 Flor ida Bar No. 10089
 THE ADVOCACY LAW FIRM, P.A.
 1250 East Hallanda le Beach Boulevard, Suit e 503
 Hallandale Beach, Flor ida 33009
 Telephone: (954) 639-7016
 Facsimile:(954) 639 -7198
 E-Mail: ronst ernlaw@gmail.co m
 At t orney for P laint iff, HOWARD MICHAEL CAP LAN




                                       9
Case 0:19-cv-62123-BB Document 1 Entered on FLSD Docket 08/23/2019 Page 10 of 11



                          UNITED S TATES DIS TRICT COURT
                          SOUTHERN DIS TRICT OF FLORIDA

                                         CASE NO.

  HOWARD MI CHAEL CAP LAN,

                P laint iff,

                vs.

  HOLLYWOOD CHASSIS CORP., a
  Florida Profit Corporation, d/b/a CHASSIS
  MASTER and PIE IN THE SKY LAND
  HOLDINGS LLC, a Florida Limited
  Liability Company,

            Defendant s.
  _______________________________/

                               CERTIFICATE OF S ERVICE

         I HEREBY CERTIFY t hat on August 23, 2019, I elect ronically filed t he
  Co mplaint alo ng wit h a Summo ns for each Defendant wit h t he Clerk o f Court
  using CM/E CF. I also cert ify t hat t he aforement io ned document s are be ing
  ser ved on a ll counsel o f record, corpora t ions, or pro se part ies ident ified o n t he
  att ached Ser vice List in t he manner specified via Ser vice of Process by an
  aut hor ized Process Ser ver, and t hat all fut ure pleadings, mot io ns and document s
  will be ser ved eit her via t ransmissio n o f Not ices of E lect ronic Filing generat ed
  by CM/ECF or Via U.S. Mail for t hose counsel or part ies who are not aut hor ized
  to receive elect ronically Not ices o f E lect ronic Filing.

  By: Ronald E. Stern
  Ronald E. St ern, Esq.
  Flor ida Bar No.: 10089
  THE ADVOCACY LAW FIRM, P.A.
  1250 East Hallanda le Beach Boulevard, Suit e 503
  Hallandale Beach, Flor ida 33009
  Telephone: (954) 639-7016
  Facsimile:(954) 639 -7198
  E-Mail: ronst ernlaw@gmail.co m
  At t orney for P laint iff HOWARD MI CHAE L CAP LAN




                                              10
Case 0:19-cv-62123-BB Document 1 Entered on FLSD Docket 08/23/2019 Page 11 of 11



                                    SERVICE LIS T:

   HOWARD MI CHAEL CAP LAN , P laint iff, vs. HOLLYWOOD CHASSIS CORP., a
     Florida Profit Corporation, d/b/a CHASSIS MASTER and PIE IN THE SKY LAND
                    HOLDINGS LLC, a Florida Limited Liability Company

             Unit ed St at es Dist r ict Court Sout her n Dist r ict Of Flor ida

                                        CASE NO.


  HOLLYWOOD CHASSIS CORP., d/b/a CHASSIS MASTER

  REGIS TERED AG ENT:

  PENNEBAKER, LAURIE, PD
  2400 SW 60 TERR
  MIRAMAR, FL 33023

  VIA PROCESS SERVER


  PIE IN THE SKY LAND HOLDINGS LLC

  REGIS TERED AG ENT:

  PENNEBAKER, LAURIE
  2400 SW 60TH TER
  MIRAMAR, FL 33023

  VIA PROCESS SERVER




                                             11
